DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 04 January 2021. As per applicant’s request, claim 1 has been amended. Claims 1-4 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in applicant interview of 26 February 2021 from Edward P. Ryan Reg. No. 64912.
The claims have been amended as follows:
1. (Currently amended) A method of training a neural network, comprising: 
applying an input signal to an array of weights to generate weighted output signals based on resistances of respective weights in the array of weights; 
determining a difference between the weighted output signals and a predetermined expected output; and 
setting weights in the array of weights by applying a pulse to a controllable resistance element in each weight, wherein the pulse increments or decrements a static charge on a junction field effect transistor in the respective controllable resistance element, wherein the static charge is stored by a capacitor connected in parallel with a gate of the junction field effect transistor.

2. (Currently Amended) The method of claim 1, wherein setting the weights in the array of weights comprises incrementing or decrementing the static charge in accordance with a polarity of the pulse.

3. (Currently Amended) The method of claim 1, wherein setting the weights in the array of weights comprises decreasing the static charge by grounding a pulse bus.


Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claim 1 and further search, claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
...
setting weights in the array of weights by applying a pulse to a controllable resistance element in each weight, wherein the pulse increments or decrements a static charge on a junction field effect transistor in the respective controllable resistance element, wherein the static charge is stored by a capacitor connected in parallel with a gate of the junction field effect transistor.
Regarding the cited limitations of claim 1, which do not appear to be taught by the prior art: Nishitani et al. teaches training a neural network array circuit by adjusting weights. Yayla et al. teaches a neural circuit synapse consisting of a transistor having a pass transistor connected to the gate and a capacitor connected in parallel with the pass transistor and the gate where the synaptic weight is stored as a charge on the capacitor.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claim comprises a pulse which increments or decrements the static charge at the gate of the jFET, wherein the static charge is stored by a capacitor connected in parallel with the gate of the jFET, which is used to store a weight value, and setting the weight value by applying the pulse to the controllable resistive element. 
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claim 1. 
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claim 1 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125         


/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125